DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 4/26/21.
Claims 1-7 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 9/22/21 and 4/26/21 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onishi (U.S. Pub. No.  20100321497 A1), in view of Yamazaki (U.S. Pub. No. 20120206043 A1).

Regarding to claim 1:

1. Onishi teach a vehicle lamp comprising: (Onishi FIG. 5) a substrate disposed in the outer housing; (Onishi FIG. 26 [0193] when the case 120 and the cover 128 are further approached, the translucent head 223 is housed in the head housing part 122 through the root part 124. Consequently, with the lead 224, as shown in FIG. 24, the base portion near the translucent head 223 faces the main emitting direction 823, and the tip portion faces a direction that is vertical to the substrate 210)
a camera module (Onishi FIG. 24 [0193] the camera module 103 is thereby complete) comprising an image pickup element and disposed on the substrate, and (Onishi [0161] the imaging element 200 is equipped with a photoelectric conversion function of outputting the received light as screen image data, and is a CCD element, a CMOS element or the like. The imaging element 200 is mounted on the substrate 213. The substrate 213 is also a printed circuit board made of glass epoxy resin or the like as with the substrate 210)
a light emitting element provided as a light source and disposed on the substrate. (Onishi [0171] the main emitting direction 823 of the plurality of LED modules 221 will coincide with the depth direction of the head housing part 122 of the plurality of retention holes 121, and mutually face different directions as described above. Soldering is performed in a state where the tip of the lead 224 is exposed from the bottom surface of the substrate 210. Subsequently, the lens unit 180, the substrate 213, the imaging element 200, the cable 230, and the cover 128 are mounted in order to obtain the camera module 102 shown in FIG. 14 to FIG. 16)

Onishi do not explicitly teach an outer housing comprising a housing having an opening and a translucent cover configured to close the opening;

However Yamazaki teach an outer housing comprising a housing having an opening and a translucent cover configured to close the opening; (Yamazaki  in the right head lamp RHL shown in FIG. 2, a projector-type lamp unit 2 is incorporated inside a lamp housing 1 formed of a lamp body 11 and a translucent front cover 12 [to close the opening]. This lamp unit 2, although not detailed herein, is equipped with a light source 21 formed of a discharge bulb, a reflector 22 having a spheroidal shape, a projection lens 23 disposed ahead of the reflector 22, and a variable shade 24 for forming the light distribution pattern of the light projected from the projection lens 23. The lamp unit 2 is configured so as to be supported using a bracket 3 disposed inside the lamp housing 1 and so as to be subjected to swivel control in the left-right direction using a swivel actuator 4, in other words, so that the direction of light irradiation is deflectable in the left-right direction. Furthermore, the variable shade 24 is configured so as to be equipped with multiple light-shielding plates 242 having different shapes on the peripheral face of a main shaft 241 having a cylindrical shape. The rotation position of the variable shade 24 is variable around the axial direction thereof using a shade actuator 5. The light-shielding plate 242 positioned on the optical axis of the lamp is changed by changing the rotation position, in which the light distribution pattern of the light projected from the lamp unit 2 can be changed. The discharge bulb 21 is electrically connected to a discharge circuit unit 6 and is lit)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Onishi, further incorporating Yamazaki in video/camera technology. One would be motivated to do so, to incorporate an outer housing comprising a housing having an opening and a translucent cover configured to close the opening. This functionality will improve better lighting condition.

Regarding to claim 2:

2. Onishi teach the vehicle lamp according to claim 1, wherein the camera module and the light emitting element are disposed on the same surface of the substrate. (Onishi FIG. 24 [0193] the camera module 103 is thereby complete. Onishi [0161] the imaging element 200 is equipped with a photoelectric conversion function of outputting the received light as screen image data, and is a CCD element, a CMOS element or the like. The imaging element 200 is mounted on the substrate 213. The substrate 213 is also a printed circuit board made of glass epoxy resin or the like as with the substrate 210. Onishi [0171] the main emitting direction 823 of the plurality of LED modules 221 will coincide with the depth direction of the head housing part 122 of the plurality of retention holes 121, and mutually face different directions as described above. Soldering is performed in a state where the tip of the lead 224 is exposed from the bottom surface of the substrate 210. Subsequently, the lens unit 180, the substrate 213, the imaging element 200, the cable 230, and the cover 128 are mounted in order to obtain the camera module 102 shown in FIG. 14 to FIG. 16)

Regarding to claim 5:

5. Onishi teach the vehicle lamp according to claim 1, wherein an effective incident region of a capturing light of the image pickup element is formed into a shape having a longitudinal direction and a width direction, and (Onishi Fig. 8 [0145] the status of the area immediately behind the vehicle 801, which usually becomes a blind spot [longitudinal direction and a width direction] of the driver, can be adequately confirmed with the video picture of the vehicle-mounted camera 12. Since the camera module 101 is installed inside the vehicle, there is hardly any chance of it being exposed to rain and wind. Accordingly, the camera module 101 can be subject to simpler waterproofing measures, for example, in comparison to the vehicle-mounted camera 902 shown in FIG. 68)
wherein the image pickup element is disposed in a direction in which the longitudinal direction of the effective incident region is an upper and lower direction. (Onishi Fig. 8, FIG. 68 [0185] the lens unit 180 is an optical component for forming an image of external light in the imaging element 200, and comprises a plurality of lenses, a diaphragm, a lens holder, and the like. The lens and the diaphragm configure a lens group by being mutually laminated, its lens aberration is relatively small, and its viewing angle 810 is, for example, approximately 135 degrees. As a result of forming an image with the lens unit 180 in the imaging element 200, the camera module 103 is able to capture a viewing angle 810 of 135 degrees. [0186] The plurality of LED modules 221 are illuminating light sources of the camera module 103, and respectively include an LED chip 222, a translucent head 223, and a lead 224. The LED module 221 of this embodiment is configured so that it can emit infrared rays. The camera module 103 is thereby able to capture images in a relatively dark place without causing the nearby people to feel any brightness)

Regarding to claim 6:

6. Onishi teach the vehicle lamp according to claim 1, wherein an optical axis of the camera module is inclined more downward than a horizontal direction. (Onishi FIG. 8 to FIG. 13 [0144] The mirror 300 is mounted to the outer surface of the window 802 with a bracket 603 or the like. In this embodiment, the mirror 300 is of a positional relationship that occupies most of the visual field of the camera module 101. The mirror 300 is inclined to face the underside. The rear underside of the vehicle 801 and the road 805 are thereby reflected on the video picture of the camera module 101)

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onishi (U.S. Pub. No.  20100321497 A1), in view of Yamazaki (U.S. Pub. No. 20120206043 A1), further in view of Choi (U.S. Pub. No. 7826806 B2).

Regarding to claim 3:

3. Onishi teach the vehicle lamp according to claim 1, further comprising a pressing member disposed in the outer housing and mounted to the housing, (Onishi [0314] the increase of contact pressure using the cover 164 is preferable for preventing the infiltration of water. However, according to the present invention, the O-ring 614 itself is configured to be strongly compressed in the radial direction of the cable 230 by the cable 230 and the side surface 162. Thus, for example, even if the cover 164 is suddenly loosened or removed, it is still possible to yield the effect of preventing the infiltration of water. Onishi [0295] the cable 230 is used for supplying power to the imaging element 200 and sending the image signal received from the imaging element 200. The tip part 232 of the cable 230 is bonded to the back face of the substrate 210 by way of soldering or other methods. An O-ring 614 is fitted into the cable 230. The O-ring 614 has a hardness of approximately 50 degrees, and its inner diameter is slightly smaller than the outer shape of the cable 230. As the O-ring 614, preferably used is a type having a hardness of 40 to 70 degrees. [0296] A cable hole 153 is formed at the lower part 152 of the case 120. The cable hole 153 allows the cable 230 to pass therethrough in a position of extending in the vertical direction in the drawing. An O-ring housing part 161 is formed on the cable hole 153. The O-ring housing part 161 houses the O-ring 614 in a state of being fitted into the cable 230. The side surface 162 of the O-ring housing part 161 is pressure welded to the outer peripheral surface of the O-ring 614. Specifically, the O-ring 614 is sandwiched between the cable 230 and the side surface 162. In this embodiment, the O-ring 614 is compressed at a compressibility of 30%. The compressibility of the O-ring 614 is preferably 20 to 50%. A cone-shaped surface 163 is formed at the lower part of the O-ring housing part 161)

Onishi do not explicitly teach wherein the substrate is pressed by the pressing member and is thus positioned relative to the housing.

However Choi teach wherein the substrate is pressed by the pressing member and is thus positioned relative to the housing. (Choi claim 1 a mobile terminal comprising: a housing having an opening formed therein; a metallic dome located beneath the opening of the housing, the metallic dome being on a circuitry supporting substrate; a cover enclosing the opening of the housing, the cover including at least one light transmission opening, and the cover being deformable or moveable to press the metallic dome; a light emitter to illuminate the at least one light transmission opening, the light emitter being on the circuitry supporting substrate; a pressing protrusion located at an inner side of the cover, the pressing protrusion being configured to extend toward the metallic dome, and the pressing protrusion being made of a light transmissive material; and a shield made of a light non-transmissive elastic material, the shield being provided near the pressing protrusion in order to minimize light emitted from the light emitter from being directed peripherally of the light transmission opening, and the shield being directly attached to the inner side of the cover and extending to a surface of the circuitry supporting substrate such that the metallic dome and the light emitter are enclosed by the shield, wherein the pressing protrusion and the shield are formed as a unitary member) 

The motivation for combining Onishi and Yamazaki as set forth in claim 1 is equally applicable to claim 3. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Onishi, further incorporating Yamazaki and Choi in video/camera technology. One would be motivated to do so, to incorporate the substrate is pressed by the pressing member and is thus positioned relative to the housing. This functionality will improve better user experience.

Regarding to claim 4:

4. Onishi teach the vehicle lamp according to claim 3, Onishi do not explicitly teach wherein a part of the pressing member is provided as a light shield part for shielding a part of a light to be emitted from the light emitting element.

However Choi teach wherein a part of the pressing member is provided as a light shield part for shielding a part of a light to be emitted from the light emitting element. (Choi claim 1 a mobile terminal comprising: a housing having an opening formed therein; a metallic dome located beneath the opening of the housing, the metallic dome being on a circuitry supporting substrate; a cover enclosing the opening of the housing, the cover including at least one light transmission opening, and the cover being deformable or moveable to press the metallic dome; a light emitter to illuminate the at least one light transmission opening, the light emitter being on the circuitry supporting substrate; a pressing protrusion located at an inner side of the cover, the pressing protrusion being configured to extend toward the metallic dome, and the pressing protrusion being made of a light transmissive material; and a shield made of a light non-transmissive elastic material, the shield being provided near the pressing protrusion in order to minimize light emitted from the light emitter from being directed peripherally of the light transmission opening, and the shield being directly attached to the inner side of the cover and extending to a surface of the circuitry supporting substrate such that the metallic dome and the light emitter are enclosed by the shield, wherein the pressing protrusion and the shield are formed as a unitary member)

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onishi (U.S. Pub. No.  20100321497 A1), in view of Yamazaki (U.S. Pub. No. 20120206043 A1), further in view of Minikey (U.S. Pub. No. 20160191863 A1).

Regarding to claim 7:

7. Onishi teach the vehicle lamp according to claim 1, which is to be emitted from the light emitting element and to be guided along an inside of the translucent cover, from entering into the transmission window. (Onishi FIG. 26 and [0163] shows light from LED are guided through tunnel path in different transmission direction. [0193] when the case 120 and the cover 128 are further approached, the translucent head 223 is housed in the head housing part 122 through the root part 124. Consequently, with the lead 224, as shown in FIG. 24, the base portion near the translucent head 223 faces the main emitting direction 823, and the tip portion faces a direction that is vertical to the substrate 210)

Onishi do not explicitly teach wherein the translucent cover is provided with a transmission window through which a capturing light to be incident on the camera module is to pass, and wherein the translucent cover is provided with a light shield part for preventing a light.

However Yamazaki teach wherein the translucent cover is provided with a light shield part for preventing a light, (Yamazaki [0019] FIG. 2, a projector-type lamp unit 2 is incorporated inside a lamp housing 1 formed of a lamp body 11 and a translucent front cover 12. This lamp unit 2, although not detailed herein, is equipped with a light source 21 formed of a discharge bulb, a reflector 22 having a spheroidal shape, a projection lens 23 disposed ahead of the reflector 22, and a variable shade 24 for forming the light distribution pattern of the light projected from the projection lens 23. The lamp unit 2 is configured so as to be supported using a bracket 3 disposed inside the lamp housing 1 and so as to be subjected to swivel control in the left-right direction using a swivel actuator 4, in other words, so that the direction of light irradiation is deflectable in the left-right direction. Furthermore, the variable shade 24 is configured so as to be equipped with multiple light-shielding plates 242 having different shapes on the peripheral face of a main shaft 241 having a cylindrical shape. The rotation position of the variable shade 24 is variable around the axial direction thereof using a shade actuator 5. The light-shielding plate 242 positioned on the optical axis of the lamp is changed by changing the rotation position, in which the light distribution pattern of the light projected from the lamp unit 2 can be changed)

The motivation for combining Onishi and Yamazaki as set forth in claim 1 is equally applicable to claim 7.

However Minikey teach wherein the translucent cover is provided with a transmission window through which a capturing light to be incident on the camera module is to pass, and (Minikey FIG. 5 Camera assembly 10 is positioned behind the viewing aperture 90 which will allow reflected light to enter for the camera, because [0043] a center high-mount stop lamp 78 for a vehicle is shown in an example of a structure in which camera assembly 10 can be mounted for use in a vehicle. Housing 86 is at least partially transparent [translucent] and defines a viewing aperture 90 [transmission window]. Camera assembly 10 is positioned behind the viewing aperture 90 and has assembled therewith a lens cover 92. The lens cover 92 includes an outer surface 94 that is generally flush with an outer surface 96 of the at least partially transparent housing 86)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Onishi, further incorporating Yamazaki and Minikey in video/camera technology. One would be motivated to do so, to incorporate wherein the translucent cover is provided with a transmission window through which a capturing light to be incident on the camera module is to pass. This functionality will improve quality of image with better lighting.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571) 272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482